Citation Nr: 1805508	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD) with secondary depression and secondary alcohol substance abuse, currently rated as 30 percent disabling prior to July 16, 2015 and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 2005 to March 2006 and from April 2007 to July 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

In a Statement in Support of Claim dated August 2017, prior to the promulgation of a decision in the appeal, the Veteran stated in writing that he desired to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an increased disability rating for PTSD, rated as 30 percent disabling prior to July 16, 2015 and as 70 percent disabling thereafter, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. 
§ 20.204 (a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204 (b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204 (c).

In a Statement in Support of Claim dated August 2017, the Veteran stated in writing that he desired to withdraw the appeal.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning that issue.  See 38 U.S.C. 
§ 7105(d) (5) (2012).  Accordingly, the Board will dismiss this issue on appeal.


ORDER

The appeal is dismissed.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


